DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 9/11/21.  Claims 1, 3, 5, and 7 were amended; claims 2, 6, and 13-20 were cancelled.  Claims 1, 3-5, and 7-12 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/21 has been entered.
Response to Arguments
4.	Applicant’s arguments, see page 6 of Remarks, filed 9/11/21, with respect to the rejections of claims 2-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2-12 under 35 U.S.C. 112(b) have been withdrawn.
5.	Applicant’s arguments, see pages 6-7 of Remarks, filed 9/11/21, with respect to the rejections of claim 1 under 35 U.S.C. 102(a)(1) in view of CN 1827903 to Bing et al. (hereafter “Bing” – machine translation previously provided) and claims 2-5 under 35 U.S.C. 103 in view of Bing and CN 1403649 to Kawamura et al. (hereafter “Kawamura”  The rejections of claim 1 under 35 U.S.C. 102(a)(1) in view of Bing and claims 2-5 under 35 U.S.C. 103 in view of Bing and Kawamura have been withdrawn.
Allowable Subject Matter
6.	Claims 1, 3-5, and 7-12 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 3-5, and 7-12,
	As noted by Applicant in pages 6-7 of Remarks, filed 9/11/21, independent claim 1 has been amended to incorporate the previously indicated allowable subject matter from (now canceled) claim 6 and intervening (now canceled) claim 2.  Therefore, the rejections of claim 1 under 35 U.S.C. 102(a)(1) in view of Bing (CN 1827903) and claims 2-5 under 35 U.S.C. 103 in view of Bing and Kawamura (CN 1403649) have been withdrawn.  The closest prior art, Bing, teaches that each bar-shaped container (61, 62) comprises a closed end, the water flowing into an inner cavity of each bar-shaped container through the water inlet joint (at 6111, 6211); each bar-shaped container is provided with a mounting portion (at screw hole 6214) for matching installation with each corresponding condensing plate of the condenser [see Fig. 9-10; page 20, third paragraph].  Bing does not teach that each bar-shaped container (61 and 62) comprises “a first side and a second side corresponding to two plate surfaces of each corresponding condensing plate, and the first side and the second side are respectively provided with a plurality of the water outlet holes which are connected to the inner cavity of each bar-shaped container and are spaced apart along a direction each comprise outlet holes provided at first and second sides corresponding to two plate surfaces of each corresponding condensing plate.  Secondary reference Kawamura (CN 1403649) is unable to remedy said deficiencies of Bing to arrive at the claimed invention.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 1.  For at least the above reasons, claim 1 (and therefore claims 3-5 and 7-12 depending therefrom) are in condition for allowance.
	See the attached ‘Notice of References Cited” for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711